[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR RESTRAINING ORDER
On March 25, 2002, the Plaintiff filed a Motion for Restraining Order.
In said motion, the Plaintiff for various reasons alleged therein, moved this court for an order prohibiting the Defendant from filing future motions to modify child support and alimony, unless certain prerequisite conditions were met.
Based on the evidence presented, the Court finds that the relief requested is not warranted, would deny the defendant access to the court, and would therefore violate her rights under the state and federal constitution.
The court notes that other remedies, such as motions for orders of counsel fees or costs, are available to the plaintiff in the event that there is an allegation that the defendant filed an unfounded motion in the future.
Accordingly, the plaintiff's Motion for Restraining Order is hereby DENIED.
By the court:
Dyer, J.